NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments filed on 06/08/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2 have been cancelled.
Claims 3-4 are currently pending and considered below.

Pro Se
	Applicant is directed to the following link to access documents and assistance for patent prosecution as a pro se application through the Pro Se Assistance Program:
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program

	Applicant is further advised to contact the Pro Se Assistance Program to schedule an appointment to review proper filing of a response to this office action:
Please call 1-866-767-3848 or email innovationdevelopment@uspto.gov

Application Status
	The instant application has been indicated as a filing by reference of US Provisional Application 63/064,102, filed on 08/11/2020. Therefore, the Abstract, Specification, Drawings and Claims of the US Provisional Application, as filed within the instant application on 12/10/2020, represent the application as originally filed. Please see Examiner Interview Summary mailed on 02/18/2022 for further explanation of the status of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Tao Lin, Inventor, on 09/02/2022.

The application has been amended as follows: 
The Abstract filed 06/08/2022 has been deleted and replaced with the following:
The present application discloses a standing vertical lower limb exercise device. The lower limb exercise device includes two major pivotal members, a horizontal bridge member that connects the major pivotal members, a stretchable spring, a string member for limiting a split angle formed by the two major pivotal members, and wheels, gears, and shafts to facilitate movement of the two major pivotal members. The stretchable spring and string member are coupled between the two major pivotal members. Wheels are coupled to each major pivotal member.

The Abstract and Specification as filed on 12/10/2020 have been amended as follows:
From the document filed as Abstract, all headings and text starting at “Description” to the end of the page have been added to the beginning of the Specification.

The following paragraph has been added at the end of the Specification:
	--In FIG. 1 and FIG. 2, a first footrest 15 and a second footrest 16 are provided on the two major pivotal members 11, 12.--

	The Claims as filed on 06/08/2022 have been amended as follows:
	Claim 3 has been deleted and replaced with the following:
3. An inner and outer thigh exercise device configured to allow a user to perform standing up vertical inner and outer thigh exercises, comprising:
	two major pivotal members;
	a bridge member connecting the two major pivotal members;
	a first footrest and a second footrest respectively coupled to the two major pivotal members;
	a string member coupled between the two major pivotal members and configured to limit a split angle of the two major pivotal members;
	a spring member coupled between the two major pivotal members and configured to store potential energy in the form of tension when the user’s center of mass is lowering towards a ground during the outer thigh exercise and release the stored potential energy when the user’s center of mass is raising away from the ground during the inner thigh exercise;
	a two-wheel system installed on each of the two major pivotal members, each two-wheel system comprising two wheels connected by a shaft, wherein the two-wheel systems of the two major pivotal members are connected to one another by a flexible shaft extending between the two major pivotal members; and
	a gear system comprising a plurality of gears respectively locked on a plurality of shafts positioned under the bridge member and connected to the two major pivotal members to control a motion of the two major pivotal members such that the motion of one of the two major pivotal members mirrors the motion of the other of the two major pivotal members.

	Claim 4 has been deleted and replaced with the following:
4. The inner and outer thigh exercise device of claim 3, wherein each of the two-wheel systems and the gear system are configured such that the wheels on the two major pivotal members rotate at the same speed in opposing rotational directions with reference to the ground and move towards or away from a sagittal plane of the user when the user performs the inner and outer thigh exercises.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an inner and outer thigh exercise device in combination with all of the structural and functional limitations, and further comprising two major pivotal members, a bridge member connecting the two major pivotal members, a first and second footrest, a string member coupled between the two major pivotal members, a spring member coupled between the two major pivotal members, a two-wheel system installed on each of the two major pivotal members, each two-wheel system comprising two wheels connected by a shaft, wherein the two-wheel systems of the two major pivotal members are connected to one another by a flexible shaft extending between the two major pivotal members, and a gear system comprising a plurality of gears respectively locked on a plurality of shafts positioned under the bridge member and connected to the two major pivotal members to control a motion of the two major pivotal members such that the motion of one of the two major pivotal members mirrors the motion of the other of the two major pivotal members.
The closest prior arts of record include Blahnik (US Publication No. 20140187395, cited in PTO-892 mailed 03/17/2022), Zhicheng (US Patent No. 11154139, cited in PTO-892 mailed 03/17/2022), and Dukhande (WIPO Publication No. WO2010082132A1).
Blahnik teaches an exercise device comprising two major pivotal members (104, 106) connected by a bridge member (114) through a gear system (230, 232), a two-wheel system (112) for each major pivotal member, a spring element (108) connected to the two major pivotal members, and a lock member (118, 120) to prevent the two major pivotal members from moving. Blahnik does not teach wherein the exercise device is configured to be used by a user standing up and performing inner and outer thigh exercises, a string element connected to the two major pivotal members, or wherein the two-wheel systems of the two major pivotal members are connected to one another by a flexible shaft extending between the two major pivotal members.
Zhicheng teaches an exercise device comprising two major pivotal members (2, 8) connected by a bridge member (1, 5, 2A, 2B, 8A, 8B), two separated wheel systems (9), and a spring element (4, 7), where the exercise device is configured to be used by a user standing up and performing inner and outer thigh exercises. Zhicheng does not teach a string element connected to the two major pivotal members to limit a split range of the two major pivotal members, wherein the wheel systems are connected by a flexible shaft, of a gear system as claimed by Applicant.
Dukhande teaches an exercise device comprising two major pivotal members (legs 23, 24) connected by a bridge member (1), a string member (51) coupled between the two major pivotal members, a spring member (4) coupled between the two major pivotal members, a two-wheel system (22) installed on each of the two major pivotal members, and a gear system (3). Dukhande does not teach first and second footrests, or wherein the two-wheel systems of the two major pivotal members are connected to one another by a flexible shaft  extending between the two major pivotal members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784